Citation Nr: 0615546	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  01-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Army Air 
Corps/Army Air Forces from August 1940 to December 1945, and 
from January 1946 to September 1947.  He further served in 
the US Air Force Reserves until his retirement in 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) by means of a rating decision of May 2001 rendered by 
the San Diego, California, Regional Office (RO), of the 
Department of Veterans Affairs (VA).

The Board notes that in May 2001 the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating.  The veteran was notified of that decision and he 
appealed the assignment of a 50 percent evaluation.  
Following his appeal, in October 2003 the Board remanded the 
issue back to the RO for additional development.  The claim 
has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's service-connected PTSD has been shown, 
since the effective date of service connection, to be 
manifested by a level of impairment that more nearly 
approximates severe impairment in the ability to establish or 
maintain effective or favorable relationships with people.  
The disability has been manifested by irritability, 
depression, recurrent intrusive thoughts, and nightmares. 




CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but 
no higher, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in a letter dated April 2004.  This letter was 
issued well after the initial agency of original jurisdiction 
(AOJ) decision that granted service connection and assigned a 
disability evaluation.  This letter informed the appellant of 
what evidence was required to substantiate the claim for an 
increased evaluation, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
VA.  

Despite the fact that the notice was provided after the 
veteran was issued the original decision, the Board finds 
that there was a "lack of prejudice from improper timing of 
the notice."  That is, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although one notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statements of the case (SOCs), the supplemental statements of 
the case (SSOC), and the Board's action of October 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his PTSD should be assigned an evaluation in excess of 
50 percent.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to PTSD, a nonservice-
connected mental disorder, and other physical ailments.  More 
recently, the Board remanded the case specifically for the 
purpose of obtaining a psychiatric examination of the veteran 
in order to determine the severity of his PTSD.  All of these 
have been accomplished in order to determine whether the 
veteran should be granted a rating in excess of 50 percent.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the disabilities at issue.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand of October 
2003.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability(ies) on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that even if the Board decides in his favor 
with respect to his appeal, it will be the RO which assigns 
the effective date, and as such, any questions as to the 
effective date to be assigned may be disputed at that time.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.    

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, SOCs, SSOCs, and a Board action 
been advised of the evidence considered in connection with 
his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R., Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2005) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2005) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2005) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2005) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2005).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a result of the veteran's initial claim for benefits, he 
underwent a VA psychiatric examination.  Said exam occurred 
in March 2001.  The examiner noted that the veteran was 
living with his wife and that he "got along fair" with 
others.  It was further reported that the veteran was 
coherent, organized, relevant, and non-delusional.  There was 
no bizarre or psychotic thought content nor was there 
suicidal, homicidal, or paranoid ideation.  The veteran's 
affect was labeled as "solemn".  A global assessment of 
function (GAF) score of 51 was given.  The examiner further 
noted that the veteran experienced distressing dreams, 
intrusive thoughts, hypervigilance, irritability, and sleep 
disturbance.  The examiner thought that, at the very least, 
the veteran was moderately impaired.  

Another VA psychiatric examination was performed in May 2002.  
This examination mirrored the previous March 2001 
examination.  Before the examination, the veteran told the 
examiner that he suffered from nightmare, anxiety, and 
sadness.  He also complained about isolation from others.  
Upon completion of the exam, the doctor assigned a GAF score 
of 55.  It was further noted that the veteran was also 
manifesting symptoms suggestive of dementia possibly due to 
age.  Despite the veteran's difficulties with short-term 
memory loss, the examiner reported that the veteran was also 
suffering from depression, anxiety, irritability, and was 
easily angered.  

A third examination was accomplished in July 2004.  Prior to 
the examination, the veteran complained of violent nightmares 
and occasional sleeplessness.  During the exam, the examiner 
noted that the veteran appeared to be somewhat nonresponsive 
when questioned.  Nevertheless, the veteran discussed his 
relationship with his wife and her daughter, and intimated 
that his only social contact was with his family.  It was 
noted that the veteran continued to have difficulty with 
intrusive thoughts along with anger management and 
hypervigilance.  The examiner opined that the veteran's PTSD 
was "severe".  It was acknowledged that the veteran was 
also suffering from age-type dementia but that neither 
disorder impacted on the other.  The examiner further 
concluded that the veteran's ability to work was impacted not 
by his PTSD but as a result of the veteran's age and 
diagnosis of dementia.  A GAF score of 55 was assigned.  

In conjunction with the veteran's claim, his private and 
government medical treatment records have been obtained and 
included in the claims folder for review.  These reports show 
that the veteran has been prescribed medications to help 
alleviate the symptoms that are the result of his PTSD.  
These same medical records also show that the veteran 
obtained long-term psychiatric counseling through the Loma 
Linda VA Medical Center.  During the course of the 
counseling, the veteran has complained about anxiety, 
depression, nightmares, restlessness, and sleeplessness.  

The medical evidence shows assignment of GAF scores ranging 
from 45 to 55.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2005), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998). In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 70 percent 
for PTSD, but no higher.  The various VA examinations 
accomplished have noted anxiousness, anger-management 
problems, hypervigilance, violent nightmares, and 
sleeplessness.  The veteran appears only to have social 
relations with family members and there is no indication that 
he is capable of establishing and maintaining social contacts 
with others.  Nevertheless, those same records have reported 
that the veteran's ability to work has not been affected by 
his PTSD.  

Although the entire record is not without a measure of 
ambiguity due to the veteran's serious nonservice-connected 
conditions and disabilities, the Board concludes that the 
totality of the evidence in the file appears to be at least 
in approximate balance.  As the Board is unable to conclude 
that the preponderance of the evidence is against the claim, 
the claim may not be denied.  It is the conclusion of the 
Board that the veteran's overall disability picture indicates 
that a 70 percent evaluation, but no higher, should be 
assigned for PTSD.  38 C.F.R. § 4.7 (2005).  Hence, the 
veteran's claim is granted.

However, it is also the conclusion that the evidence, in no 
uncertain terms, does not support an evaluation in excess of 
70 percent.  He is not deemed unemployable as a result of his 
PTSD.  While he does suffer from minor dementia, said 
condition is a result of his age, not his PTSD.  
Additionally, the veteran is capable of caring for his 
physical well-being although it is unclear whether he could 
cope with his everyday business needs.  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 70 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 70 percent must be denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2005) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).



ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


